In view of the fact, which is now pointed out to us upon this motion for reargument, that the defendant's answer admits the employment of the plaintiff and his procurement of the sale, the judgment of the Appellate Division must have been based upon the holding that a license was essential, since no other issue was presented by the pleadings.
A reargument will be granted to the end that the constitutionality of the statute (Real Prop. Law [Cons. Laws, ch. 50], § 442-e) may be considered and determined.
Pursuant to section 68 of the Executive Law (Cons. Laws, ch. 18), the plaintiff is directed to give notice to the Attorney-General of the argument of this appeal and the questions to be raised thereon.
Motion for reargument granted.